Case nets 20812 C6 036123-Docket Entries+: 1-1 Filed: 09/23/20 Page: 1 of 16 PagelDPagé 1 of 2

J Fy M Z 4 - a 4 aa

UM IR MURAD UES seceomeee et cgeinel

~—— ade : Search for Cases by: | Select Search Method

Judicial Links | eFiling | Help | ContactUs | Print GrantedPublicAccess Logoff ANDREWLAQUET
| 20SL-CC03612 - GERALDINE MANN V ARTUR EXPRESS, INC. (E-CASE) |

Penaeee| Bock cet “Charges, Judgment Cu Scheduled “ Civi Gamishments!
aoa Alt a a Searharede . fd el oa flare Due earngs & Inalz didn Execution |

This information is provided as a service and is not considered an official court record.

Click here to eFile on Case Sort Date Entries: © Descending Display Options: All Entries Z
Click here to Respond to Selected Documents O Ascending

    

 

 

 

 

08/27/2020 [] Corporation Served
Document ID - 20-SMCC-6773; Served To - ARTUR EXPRESS, INC.; Server - ; Served Date - 14-AUG-
20; Served Time - 00:00:00; Service Type - Special Process Server; Reason Description - Served
L] Notice of Service
Return of Service.
Filed By: CARLA GRACE HOLSTE
On Behalf Of: GERALDINE MANN

08/20/2020 [| Judge/Clerk - Note

THE PROCESS SERVER FORM FILED ON 07/23/2020 IS SIGNED AND ATTACHED TO THE
MOTION FOR SPECIAL PROCESS SERVER ENTRY ON 07/23/2020.

08/18/2020 [_] Note to Clerk eFiling
Filed By: CARLA GRACE HOLSTE
L] Correspondence Filed
Correspondence.
Filed By: CARLA GRACE HOLSTE
On Behalf Of: GERALDINE MANN

08/01/2020 [] Summons Issued-Circuit

Document ID: 20-SMCC-6773, for ARTUR EXPRESS, INC..Summons Attached in PDF Form for
Attorney to Retrieve from Secure Case.Net and Process for Service.

07/23/2020 [] Motion Special Process Server
Request for Special Process Server.
Filed By: CARLA GRACE HOLSTE
On Behalf Of: GERALDINE MANN
CJ Judge/Clerk - Note
PLEASE SUBMIT THE PROCESS SERVER FORM WITH THE 2ND PAGE OF INSTRUCTIONS

07/22/2020 [_] Request Filed
Request for Special Process Server.
Filed By: CARLA GRACE HOLSTE
On Behalf Of: GERALDINE MANN

07/21/2020 [_] Judge/Clerk - Note
PER LOCAL RULE 28 (E), YOU MUST SUBMIT THE REQUEST FOR PROCESS SERVER FORM
WHICH MAY BE FOUND ON THE ST LOUIS COUNYT COURT'S WEB SITE

07/20/2020 [] Proposed Order Filed

 

Order Appointing Special Process Server. EXHIBIT
Filed By: CARLA GRACE HOLSTE 8
[1 Motion Special Process Server 3 f-\

https://www.courts.mo.gov/casenet/cases/searchDockets.do 9/23/2020
Case.nets2091>€€036123 Docket Enties#: 1-1 Filed: 09/23/20 Page: 2 of 16 PagelLPagé2 of 2

Motion for Appointment of Special Process Server.
Filed By: CARLA GRACE HOLSTE
On Behalf Of: GERALDINE MANN

07/15/2020 [_] Judge/Clerk - Note

NO SUMMONS ISSUED DUE TO MISSING SERVICE FEES OR SPECCIAL PROCESS SERVER
FORM. SERICE FEE = $36.00 PER DEFENDANT WITH A ST. LOUIS COUNTY ADDRESS. PLEASE
E-FILE A SERVICE MEMO WITH THE MISSING SERVICE FEES ATTACHED.

07/09/2020 [_] Filing Info Sheet eFiling
Filed By: CARLA GRACE HOLSTE
L] Pet Filed in Circuit Ct
Complaint.
On Behalf Of: GERALDINE MANN
[-] Judge Assigned
DIV7

Case.net Version 5.14.0.18 Return to Top of Page Released 09/01/2020

https://www.courts.mo.gov/casenet/cases/searchDockets.do 9/23/2020
Case: 4:20-cv-01332-CDP Doc. #: 1-1 Filed: 09/23/20 Page: 3 of 16 PagelD #: 6
bu L, <
ve, yd
IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 

 

 

 

 

 

 

Judge or Division: Case Number: 20SL-CC03612 \oX
MARY ELIZABETH OTT
Plaintiff/Petitioner: Plaintiff’s/Petitioner’s Attomey/Address
GERALDINE MANN CARLA GRACE HOLSTE

515 E HIGH STREET

PO BOX 28

vs. | JEFFERSON CITY, MO_65102-0028

Defendant/Respondent: Court Address:
ARTUR EXPRESS, INC. ST LOUIS COUNTY COURT BUILDING
Nature of Suit: 105 SOUTH CENTRAL AVENUE
CC Employmnt Discrmnm 213.11] CLAYTON, MO 63105 (Date File Stamp)

 

Summons in Civil Case

The State of Missouri to: ARTUR EXPRESS, INC.
Alias:

 

R/A;: ARTUR WAGRODZKI
4828 PARK 370 BLVD
HAZELWOOD, MO 63042

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a copy of
a which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
file your pleading, judgment by default may be taken against you for the relief demanded In the petition.
SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@)courts.mo.gov,
or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
proceeding. Z

01-AUG-2020

Date C/ (Clerk “
Further Information:
LG

 

ST. LOUIS COUNTY

 

 

Sheriff's or Server’s Return
Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
I certify that I have served the above summons by: (check one)
[] delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.

[7] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
a person of the Defendant’s/Respondent's family over the age of 15 years who

permanently resides with the Defendant/Respondent.
(for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

 

  

a¢ bi t TVs yler (name) vis Of on Du ty (title).
CJ other :
Served at 4 Krk Pus i ds Joe Dive. (address)
in (ovnty yt § boy \ (County/City of St. Louis), MO, on & > “ay - xo (date) at Ae {04 Pay (time).
CAROLYNDEWT Yo-F | Peder,
eee UDIC le of Sheriff or Server

Commissioned for St. Louis Coun: :
My Commissing Expires: November 27, 282bscribed and swom to before me on

713 ’ -_
Commis’ umber: 18097 My commission expires: ( AA

Date \ — Notary Public,

 

 

| C Re of Sheriff or Server
ate of Missouri Must be sworn before a notary public if not seryed go izdd offic
/

 

 

 

OSCA (7-99} SM30 (SMCC) For Court Use Only: Document IDA 20-SMCC-6773 1 (Civil Procedure Form No. |, Rules 54.01 — $4.05,
54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
Case: 4:20-cv-01332-CDP Doc. #: 1-1 Filed: 09/23/20 Page: 4 of 16 PagelD #: 7

 

 

Sheriff's Fees, if applicable

Summons

Non Est $

Sheriff's Deputy Salary

Supplemental Surcharge $ 10.00

Mileage $ ( miles @ $. per mile)
Total $

A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
suits, see Supreme Court Rule 54.

 

 

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-6773. 2 = (Civil Procedure Form No. 1, Rules 54.01 — 54.05,

34.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
James W. Gallaher
Rudolph L. Veit
Mark A. Ludwig *
Carla G. Holste

 

ATTORNEYS AT LAW

Case: 4:20-cv-01332-CDP Doc. #: 1-1 Filed: 09/23/20 Page: 5 of 16 PagelD #: 8

CARSONCOIL

Of Counsel
Michael Madsen
Lori J. Levine

Michael P. Riley
Douglas W. Hennon
Anne E. Kern Forrest P. Carson
Jason H. Ludwig PO Box 28 401 Locust Street (1910-1981)
Blake I. Markus 515 East High St, Suite 401 Suite 302 Cullen Coil
Gretchen L.. Yancey Jefferson City, MO 65102 Columbia, MO 65201 (1907-1989)
* Also licensed in Illinois (573) 636-2177 (573) 607-2200

(573) 636-7119 (fax)
www.carsoncoil.com

 

August 18, 2020

St. Louis County Circuit Clerk
Via Electronic Filing

Re: Geraldine Mann vs. Artur Express, Inc.
Case No. 20SL-CC03612

Dear Clerk:
We are waiting for the signed version of the Request for Appointment of Process Server
in the above cause to effectuate service on the Defendant. What can we do on our end

to get this accomplished?

Please let me know. Thank you for your prompt attention to this request.

Tala (ott

arla G. Holste

CGH:aed
Case: 4:20-cv-01332-CDP Doc. #: 1-1 Filed: 09/23/20 Page: 6 of 16 PagelD #: 9
Ponty

1 i, IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

  

 

 

 

 

 

 

Judge or Division: Case Number: 20SL-CC03612
MARY ELIZABETH OTT
Plaintiff/P etitioner: Plaintiff’s/Petitioner’s Attorney/Address
GERALDINE MANN CARLA GRACE HOLSTE

515 E HIGH STREET

PO BOX 28

vs. | JEFFERSON CITY, MO 65102-0028
Defendant/Respondent: Court Address:
ARTUR EXPRESS, INC. ST LOUIS COUNTY COURT BUILDING
: 105 SOUTH CENTRAL AVENUE

Nature of Suit:
CC Employmnt Discrmntn 213.111 CLAYTON, MO 63105 (Date File Stamp)

 

Summons in Civil Case

The State of Missouri to: ARTUR EXPRESS, INC.
Alias:

 

R/A: ARTUR WAGRODZKI
4828 PARK 370 BLVD
HAZELWOOD, MO 63042

You are summoned to appear before this court and to file your pleading to the petition, a copy of
which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
proceeding.

01-AUG-2020

haw =
Date C/ /° Clerk .

Further Information:
LG

 

ST. LOUIS COUNTY

*.

 

 

Sheriff's or Server’s Return
Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
I certify that I have served the above summons by: (check one)
CL] delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.

CO leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
a person of the Defendant’s/Respondent’s family over the age of 15 years who

 

permanently resides with the Defendant/Respondent.
(J (for service on a corporation) delivering a copy of the summons and a copy of the petition to

 

 

 

 

 

 

 

 

(name) (title).
im other
Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)

My commission expires:

 

 

 

 

Date Notary Public

 

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-6773 1 — (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
54.13, and 54.20; 506.120 - 506.140, and 506.150 RSMo
Case: 4:20-cv-01332-CDP Doc. #: 1-1 Filed: 09/23/20 Page: 7 of 16 PagelD #: 10
THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

Twenty First Judicial Circuit

NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES

Purpose of Notice

As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

(1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

(2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.

CCADM73

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-6773 3 — (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
Case: 4:20-cv-01332-CDP Doc. #: 1-1 Filed: 09/23/20 Page: 8 of 16 PagelD #: 11

(3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

(4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

(5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

 

A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting

a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.

CCADM73

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-6773 4 (Civil Procedure Form No. 1, Rules 54.01 — 54.05,
54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
Case: 4:20-cv-01332-CDP Doc. #: 1-1 Filed: 09/23/20 Page: 9 of 16 PagelD #: 12

In the

CIRCUIT COURT
Of St. Louis County, Missouri

GERALDINE MANN
Plaintiff/Petitioner

VS.

ARTUR EXPRESS, INC.
Defendant/Respondent

 

July 21, 2020
Date

Z20SL-CC03612
Case Number

7

Division

REQUEST FOR APPOINTMENT OF PROCESS SERVER

Comes now _ Plaintiff , pursuant
Requesting Party

to Local Rule 28, and at his/her/its own risk requests the appointment of the Circuit Clerk of
Eastern Missouri Legal, 7777 Bonhomme Avenue, Suite 2250, Clayton, MO 63105-1911 314-775-4948

 

 

 

Name of Process Server Address Tephone
Name of Process Server Address or in the Alternative Tegphone
Name of Process Server Address or in the Alternative Teephone

Natural person(s) of lawful age to serve the summons and petition in this cause on the below
named parties. This appointment as special process server does not include the authorization
to carry a concealed weapon in the performance thereof.

 

 

 

 

 

 

 

 

 

 

SERVE: SERVE:
Artur Express, Inc, (Artur Wagrodzki)
Name Name
4828 Park 370 Blvd.
Address Address
Hazelwood, MO 63042
City/State/Zip City/State/Zip
SERVE: SERVE:
Name Name
Address Address

 

 

City/State/Zip "1 i

Appointed as requested: {i /y h e
JOAN M. GILMER, Circuit Clerk hai f Me

Signature of Attomeéy/Plaintiff/Petitioner

el

 

 

 

 

 

\ 35147
By Bar No. 6
P.O, Box 28, JCMO.85102
Deputy Clerk Address
sc Phone No. - - Fax No.

CCADM62-WS Rev. 07/19

WY LO:LE - OZ0z ‘ez Ainr - Ayunog sino7 jg - payly Ajpeotuoyjoa}3
Case: 4:20-cv-01332-CDP Doc. #: 1-1 Filed: 09/23/20 Page: 10 of 16 PagelD #: 13

Local Rule 28. SPECIAL PROCESS SERVERS

(1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shail be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

(2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection.

(A) Appointments may list more than one server as alternates.

(B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

(C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

(D) Noperson, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

(E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server’
electronic form, which may be found on the Court's Web Site,
httos://wp.stilcountycourts.com > forms.

(F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

SERVICE RETURN

Any service by the St. Louis County Sheriff's Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.

CCADM62-WS Rev. 07/19
Case: 4:20-cv-01332-CDP Doc. #: 1-1 Filed: 09/23/20 Page: 11 of 16 PagelD #: 14

IN THE CIRCUIT COURT OF COLE COUNTY, MISSOURI

GERALDINE MANN
Plaintiff
Case No. 20SL-CC03612

VS.

ARTUR EXPRESS, INC.

Nee eee Nee ee ee et Stee See” See”

Defendant
ORDER APPOINTING SPECIAL PROCESS SERVER
Upon the Motion of Plaintiff for an Order appointing a person other than the Sheriff or
coroner to serve process on the Defendant and the Court, having examined the motion and
being fully advised in the premises;
ITIS ORDERED ON THIS DAY OF , 2020, that EASTERN
MISSOURI LEGAL is appointed as the person to serve process in this cause on the

Defendant.

 

Judge
Case: 4:20-cv-01332-CDP Doc. #: 1-1 Filed: 09/23/20 Page: 12 of 16 PagelD #: 15

IN THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI
GERALDINE MANN

Plaintiff

vs. Case No. 20SL-CC03612

ARTUR EXPRESS, INC.

Defendant

Nene Ne eee eee ee See” eee Stee” eee”

MOTION FOR APPOINTMENT OF SPECIAL PROCESS SERVER

 

Comes now Plaintiff, by and through her undersigned attorney, and hereby moves this
Honorable Court to authorize and appoint as special process server, EASTERN MISSOURI
LEGAL. Eastern Missouri legal is nota party to this action, its process servers are competent
and over the age of 21 years, and it/they have no interest in and will not benefit from this
action to serve the pleadings in this case on Defendant.

CARSON & COIL, P.C.

/s/ Carla G. Holste

 

Carla G. Holste #35117
515 East High Street

P.O. Box 28

Jefferson City, MO 65102
(573) 636-2177

(573) 636-7119 (fax)
ATTORNEYS FOR PLAINTIFF.
Case: 4:20-cv-01332-CDP Doc. #: 1-1 Filed: 09/23/20 Page: 13 of 16 PagelD #: 16

20SL-CC03612

IN THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

GERALDINE MANN )
)
Plaintiff, )
)
Vs. ) Case No.
)
ARTUR EXPRESS, INC. )
Serve: )
Artur Wagrodzki )
4824 Park 370 Boulevard )
Hazelwood, MO 63042 )
)
Defendant )
COMPLAINT

COMES NOW Plaintiff, Geraldine Mann, by and through counsel and for her Complaint

against Defendant Artur Express, Inc. (“Defendant”) states as follows:
Jurisdiction and Venue

l. The Court has subject matter jurisdiction over this controversy pursuant to Article
V, Section 14(a).

2. Plaintiff is a resident of Polk County, Missouri.

3. Defendant is a corporation duly organized under the laws of the State of Missouri,
with its principal offices located in St. Louis County, Missouri.

4. All of the allegations of discrimination and retaliation occurred in St. Louis
County, Missouri so venue is proper in St. Louis County.

Parties

5. Plaintiff Geraldine Mann (“Plaintiff”) applied for employment with Defendant on
or about March 1, 2019. On or about March 7, 2019, Defendant informed Plaintiff that it was
not hiring her. Plaintiff subsequently learned that a male who was less qualified than Plaintiff

was hired for the position for which Plaintiff had applied.

!
Case: 4:20-cv-01332-CDP Doc. #: 1-1 Filed: 09/23/20 Page: 14 of 16 PagelD #: 17

6. Defendant is within the definition of an “employer” within the meaning of 42
U.S.C. §2000e(b).

Administrative Procedures

7. Plaintiff timely filed a charge of discrimination against Defendant on or about
May 20, 2019. The charge of discrimination was dually filed with the United States Equal
Employment Opportunity Commission (“EEOC”) and the Missouri Commission on Human
Rights “MCHR”).

8. Plaintiff has, therefore, satisfied all administrative prerequisites to the institution
of her Title VI gender discrimination claim.

Facts

9, Defendant failed to hire Plaintiff for the position of truck driver and, instead,
hired a male applicant who had a far worse driving record than Plaintiff.

10. Defendant discriminated against Plaintiff on the basis of her gender by hiring a
male applicant who was less qualified that Plaintiff and advising Plaintiff she did not have the
right qualifications for the position.

COUNT I —- GENDER DISCRIMINATION CLAIM

11, Plaintiff hereby re-alleges and incorporates by reference the allegations contained
in Paragraphs | through 10 above.

12. Plaintiff's gender, female, was the motivating factor in Defendant’s failure to hire
Plaintiff, as evidenced by the fact that a less qualified male applicant was hired for the position
for which Plaintiff applied.

13. As a result of Defendant’s discriminatory conduct, Plaintiff suffered actual
damages including, but not limited to, a loss of income, loss of employment benefits, loss of self-

esteem and enjoyment of life, embarrassment, humiliation, emotional distress and mental
Case: 4:20-cv-01332-CDP Doc. #: 1-1 Filed: 09/23/20 Page: 15 of 16 PagelD #: 18

anguish,

14. Defendant engaged in the above discriminatory practice with malice or with

reckless indifference to the statutorily protected rights of Plaintiff. She is, therefore, entitled to

an award of punitive damages in an amount sufficient to punish Defendant and to deter it and

other employers from like conduct in the future.

WHEREFORE, Plaintiff prays for the following relief:

a.

That the Court declare that Defendant’s conduct complained of herein
violates Title VII of the Civil Rights Act of 1964, as amended;

That the Court permanently enjoin Defendant Artur Express, Inc. and its
officers, management personnel, employees, agents, attorneys, successors
and assigns and those acting in concert therewith from any further conduct
violating Plaintiff's rights under Title VII;

That Plaintiff be awarded compensatory damages against Defendant for
her lost wages, loss of employment benefits and other suffering;

That Plaintiff be reinstated to her former position, with payment of lost
wages and restoration of lost employment benefits;

That Plaintiff be awarded punitive damages against Defendant;

That Plaintiff be awarded her attorney’s fees and costs incurred herein;
and

That Plaintiff be awarded such additional and further relief as the Court

deems just and proper.
Case: 4:20-cv-01332-CDP Doc. #: 1-1 Filed: 09/23/20 Page: 16 of 16 PagelD #: 19

Jury Demand
Plaintiff hereby requests a trial by jury on her Complaint.

CARSON & COIL, P.C.

Lat (foe

Carla G. Holste #35117
515 East High Street, 4" Floor
P. O. Box 28

Jefferson City, MO 65102
(573) 636-2177

(573) 636-7119 Fax
egholste@carsoncoil.com

ATTORNEYS FOR PLAINTIFF
